On Rehearing.
The defendants complain that exceptions filed by them were not passed upon by this Court, and that, as they are planting partners, the judgment was erroneously rendered against them in solido.
The exceptions were not considered because they were not passed upon by the lower court. By not insisting upon action on them, and going to trial on the merits, the defendants are deemed as having abandoned them.
The error in the judgment had not been specially called to our attention, but it is so glaring, that the defendants are entitled to the relief sought.
It is, therefore, ordered and decreed that our previous decree be amended, so as to strike from the judgment appealed from the words in solido, and substitute thereto the word “jointly,” and appellees to pay costs of appeal; and that so amended it remain undisturbed.